DETAILED ACTION
	This office action is in response to communication filed 07/14/21.

Response to Arguments
	
	Regarding applicant argument regarding the EMV chip, the reference of Lyons is now relied on for teaching the use of an EMV chip on a smartcard (credit card) in order to provide an EMV-compliant applications for a wide range of financial transactions.


  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 4-5, 9-10, 12-13, and 17-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Li US Patent 7051929 in view of Ferber et al. US Patent US Patent Application Publication 20050211785 and further in view of Lyons et al. US Patent Application Publication 20070095892.


    Regarding claim 1, Li teaches a card comprising:
a plurality of buttons (11, fig. 2, col. 5 lines 31-49);
a processor 6 (col. 4 lines 33-47);

	It would have been obvious to one of ordinary skill in the art for the EMV chip to determines that the input sequence from the buttons is validated by the processor by comparing the entered sequence with a stored sequence in Li as disclosed by Ferber because the processor of Li determines a match occurs between a sequence of manual input entered into said plurality of buttons and a stored sequence and comparing the entered sequence with a stored sequence represent the efficient and reliable way of validating the input sequence. The use of an EMV chip further provide an improvement over the system of Li in view of Ferber in order to provide for compliant EMV smart card that is suitable for EMV-compliant applications for a wide range of financial transactions.
Regarding claims 4-5, Li teaches a card displaying data (col. 5 lines 29-39) and the display is located to the right of the fourth button. (Figure 2) but is silent on teaching the display is located above the second button. It is the examiner's position that the function of the card does not change in regards to the location of the display to the second button.
It would have been obvious to one of ordinary skill in the art for the display to be located above the second button because the locating of the display with respect to the button only required routine skill in the art because the function of the display does not change based on the location and is based on the design choice. 


Regarding claim 13, Li teaches a card reader communication device for communicating data to the bank after a match occurs (figure 3).
Regarding claim 17, Li teaches the sequence of manual input is a personal identification number (col. 5 lines 29-39).
Regarding claims 18-19, Li teaches the data include a portion of a payment number and a credit card number (col. 5 line 56-col. 6 line 10).
Regarding claim 20, Li teaches the data include a portion of a payment number and a credit card number (col. 5 line 56-col. 6 line 10) but is silent on teaching the use of debit card. Ferber in an analogous art teaches the of debit card as an alternative to credit cards and credit and debit card are both use in carrying out financial transactions (paragraph 03).
It would have been obvious to one of ordinary art for the data to include a debit card number because debit cards are an alternative to credit cards and credit and debit card are both use in carrying out financial transactions

Claims 2-3 are rejected under 35 U.S.C. 103(a) as being unpatentable over Li US Patent 7051929 in view of Ferber et al. US Patent US Patent Application Publication 20050211785 in view of Lyons et al. US Patent Application Publication 20070095892 and further in view of Freeman et al. US Patent 6019284.

It would have been obvious to one of ordinary skill in the art to modify the system of Li in view of Ferber et al. because bi-stable display is an alternative to the non bi-stable display and is selected based whether the displayed image must be maintained when the power has been removed.
Claims 7-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Li US Patent 7051929 in view of Ferber et al. US Patent US Patent Application Publication 20050211785 in view of Lyons et al. US Patent Application Publication 20070095892and further in view of Jain et al. US Patent Application Publication 20050234769. 
Regarding claim 7, Li in view of Ferber is silent on teaching the card comprises a RFID chip. Jain et al. in an analogous art teaches a card that comprises a RFID chip (abstract).
It would have been obvious to one of ordinary skill in the art to modify the system of Li in view of Ferber as disclosed by Jain et al. because RFID devices are widely available and provides an efficient means for wirelessly providing identification information.
Regarding claim 8, Li teaches the card comprising an IC chip (6), a battery (col. 4 lines 31-35) but is silent on teaching the card comprises a RFID chip. Jain et al. in an analogous art teaches a card that comprises a RFID chip (abstract).
It would have been obvious to one of ordinary skill in the art to modify the system of Li in view of Ferber as disclosed by Jain et al. because RFID devices are widely available and provides an efficient means for wirelessly providing identification information.
        Claim 11 is rejected under 35 U.S.C. 103(a) as being unpatentable over Li US Patent 7051929 in view of Ferber et al. US Patent US Patent Application Publication 20050211785 in view of Lyons et al. .
Regarding claim 11, Li is silent on teaching a dynamic magnetic stripe communication device. Doughty et al. in an analogous art teaches a dynamic magnetic strip and communication device for reading information from the magnetic strip (paragraph 085).
It would have been obvious to one of ordinary skill in the art to modify the system of Li in view of Ferber because such modification represents the substitution of one type of magnetic strip for another to achieve the predictable result of providing credit card information. 

Claim 16 is rejected under 35 U.S.C. 103(a) as being unpatentable over Li US Patent 7051929 in view of Ferber et al. US Patent US Patent Application Publication 20050211785 in view of Lyons et al. US Patent Application Publication 20070095892 and further in view of Wang US Patent Application Publication 20030004827.
Regarding claim 16, Li in view of Ferber et al. is silent on teaching the card reader communicates the data block serially. Wang in an analogous art teaches a card reader communicating data block serially (paragraph 081).
It would have been obvious to one of ordinary skill in the art to modify the system of Li in view of Ferber as disclosed by Wang because data blocks are generally communicated in a serial or parallel mode and represents choice of communicating data from a finite number of choices and producing a predictable result. 









Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERNAL U BROWN whose telephone number is (571)272-3060.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571 272 3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VERNAL U BROWN/Primary Examiner, Art Unit 2686